Bell, J.
1. In this suit upon an account, in which the issue was whether certain persons who purchased the goods in behalf of the defendant and for his use were authorized by him to do so, there being evidence to show that the transactions were a continuation of a course of dealing in which like accounts were incurred by the same persons under like *569circumstances and were paid by the defendant, and that the agency of such persons to make tire purchases had never been questioned, a finding in favor of the plaintiff was authorized. Hogg v. Cole, 34 Ga. App. 120 (128 S. E. 222), and cit.
Decided September 1, 1928.
Terrell & Terrell, for plaintiff in error. E. T. Moon, contra.
2. Furthermore, there was independent evidence of agency in this case. “The agent’s authority will be construed to include all necessary and usual means for effectually executing it. Private instructions or limitations not known to persons dealing with a general agent can not affect them.” Civil Code (1910), § 3595.
3. The evidence authorized the verdict found for the plaintiff, and the court did not err in refusing a new trial.

Judgment affirmed.


Jenldns, P. J., and Stephens, J., concur.